Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the after final amendment filed on 11/19/2021.
This action is made non-final due to a new ground of rejection.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	Claims 12-13, 15, 18-24 and 51-52 have been examined on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 12-13, 15, 18-24 and 51 are rejected under 35 USC 103 as being unpatentable over Kott et al. (US 20100137433) in view of Park (Fitoterapia (2010), vol. 81, pp. 644-648) with Miyake (J. of Experimental Psychology: General (2001), vol. 130, no. 4, pp 621-640) providing a definition for “executive function.” 
Kott teaches administering (orally) an effective amount of a composition comprising an extract of the spearmint plant (the spearmint plant is of the Mentha genus and as an spearmint extract because the spearmint is contained within a liquid formulation of a solution (such as a tea) or extracted with the solvent of water as well as the cited reference’s same claimed spearmint extract as the claimed invention would intrinsically contain and/or comprise of the same claimed active ingredients/compounds such as rosmarinic acid or polyphenol within the same claimed various amounts therein. Also, please note that the cited reference also expressly teaches, see entire document, especially the abstract, that spearmint comprises of the claimed rosmarinic acid to treat a decline in cognitive health and/or a function such as improving memory or impairing memory loss in a mammal (see entire document including e.g.-title, abstract, paragraphs 0014, 0016, 0024, 0036, examples, claims and especially claims 1 and 24). Moreover, the reference teaches administering the extract so that a dosage of 90 mg, 100 mg, 250, or 300 mg of rosmarinic acid/day is administered (see paragraphs 36 and 40). This dosage overlaps with the dosages claimed by applicant in claims 12 and 51.  For example, for a 68 kg patient, a dosage between 0.01 to 50 mg/kg/day is 0.68 to 3440 mg/day.  In addition, Kott teaches that the spearmint has a concentration of at least 7% rosmarinic acid (see paragraph 33, for example).  Furthermore, Kott teaches administering the spearmint extract such that it contains at least 90 mg of rosmarinic acid (see paragraph 36 and 40).  1285 mg of this spearmint extract would contain 90 mg rosmarinic acid (7% of 1285 mg).  Thus, the concentration of rosmarinic acid taught by Kott falls within the range claimed by applicant.  However, the reference teaches treating a decline in cognitive health and/or a function such as improving memory or 
	However, Park beneficially teaches that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual (see paragraph spanning pages 646-647).  The reference teaches that rosmarinic acid improves spatial memory (see section 2.5), an executive function (see Miyake, abstract). Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid to treat and/or improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically to treat and/or improve the cognitive health or function in an individual experiencing normal aging cognitive changes.  This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for treating and/or improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method.
The references do not specifically teach administering the extract for a time period of at least 90 days.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Park specifically states that the cognitive enhancing effects of rosmarinic acid are enhanced by prolonged administration (see page 646, column 2, second .

	Claim 52 is rejected under 35 USC 103 as being unpatentable over Kott et al. (US 20100137433) in view of Park (Fitoterapia (2010), vol. 81, pp. 644-648) with Miyake (J. of Experimental Psychology: General (2001), vol. 130, no. 4, pp 621-640) providing a definition for “executive function.”
Kott teaches administering (orally) an effective amount of a composition comprising an extract of the spearmint plant (the spearmint plant is of the Mentha genus 
However, Park teaches that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual (see paragraph spanning pages 646-647).  The reference teaches that rosmarinic acid improves spatial memory (see section 2.5), an executive function (see Miyake, abstract). Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid to treat and/or improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically to treat and/or improve the cognitive health or function in an individual experiencing normal aging cognitive changes.  This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for treating and/or improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method. Therefore, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Please note for independent claims 51-52, it appears to Examiner that Applicant is claiming a composition using the term “comprising” whereas the term “comprising” is defined as open language.  Moreover, it is noted that Applicant claims state "comprising" which is open language and therefore allows for the incorporation of non-claimed, non-disclosed elements.  Applicant's argument would be pertinent if the claims stated closed language; i.e. "consisting of," however, Applicant's claims do not state "consisting of” but rather, state “consisting essentially of" which allows for the incorporation of other process steps recited by the prior art. Thus, Examiner maintains In PPG Industries, 156 F.3d at 1355, 48, USPQ2d at 1355, it discloses that for the purpose of searching for and applying prior art under 35 USC 102 and 103, absent clear indication in the specification or claims of what the basic and novel characteristics actually are "consisting essentially of"  will be constructed as equivalent to "comprising." (see, e.g. MPEP 2111. 03).]

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655